

115 HR 2019 IH: To amend the Internal Revenue Code of 1986 to exclude certain abortions from the definition of qualified medical expenses for purposes of distributions from health savings accounts.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2019IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Ms. Foxx (for herself and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude certain abortions from the definition of qualified medical expenses for purposes of distributions from health savings accounts. 
1.Exclusion of certain abortions from qualified medical expenses for purposes of health savings accounts 
(a)In generalParagraph (2) of section 223(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  (D)Certain abortionsFor purposes of this section, the term qualified medical expenses shall not include amounts paid for any abortion unless— 
(i)the pregnancy is the result of an act of rape or incest, or  (ii)the woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless an abortion is performed.. 
(b)Effective dateThe amendment made by this section shall apply with respect to taxable years beginning after the date of enactment of this Act.  